Citation Nr: 0009851	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
right fourth and fifth toes.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1973, and from September 1990 to January 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for disabilities of the right fourth and 
fifth toes, and for a back disability.


FINDINGS OF FACT

1.  The veteran has not submitted competent, medical evidence 
of a current disability of the right fourth and fifth toes.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a back disability.

3.  A lumbosacral back strain sustained during National Guard 
training in 1988 was acute and transitory, without chronic 
residuals.

4.  It is not reasonably shown that the veteran currently has 
a chronic back disability.



CONCLUSIONS OF LAW

1.  The claim for service connection for disability of the 
right fourth and fifth toes is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Fourth and Fifth Toes

During his military service, in 1990, the veteran fell from a 
truck and struck his right heel.  He sustained a comminuted 
fracture of the right calcaneus, and he underwent surgical 
repair of the fracture.  He has a service-connected 
disability of the right heel residual to the fracture and 
repair.  The veteran is seeking service connection for a 
disability of the fourth and fifth toes on the right foot.  
He reports that those toes curl under, and have done so since 
the surgery to repair the heel fracture.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a), VA has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran had a Travel Board hearing at the RO in March 
1996, before the undersigned Board Member.  The veteran 
reported that his right fourth and fifth toes were starting 
to curl under.  He reported that when the toes curled under 
he had to stop and straighten out his foot and toes in order 
to walk.  He reported that the curling of the toes began 
while he was in service.  He asserted that the surgery to 
repair the fractures in his right foot had caused the toes to 
curl under.  The veteran reported that he saw a private 
doctor, Dr. Crotwell, for the problems with his heel, foot, 
toes, and back.

The claims file contains some records of treatment of the 
veteran by William A. Crotwell, M.D., but those records 
address treatment of the veteran's right heel, without 
discussion of his toes or his back.  In April 1999, the Board 
remanded the case for further development of evidence 
relevant to the veteran's claims, including the claim 
regarding the toes.  The Board instructed the RO to get a 
release from the veteran and then get complete records of the 
veteran's treatment with Dr. Crotwell.  The Board also 
instructed the RO to arrange a new VA medical examination to 
determine the current condition of the veteran's right fourth 
and fifth toes, and the etiology of any disorder affecting 
those toes.

In May 1999, the RO sent the veteran a letter requesting a 
signed release form so that VA could obtain records from Dr. 
Crotwell.  The veteran has not returned a signed released 
form, nor has he submitted records of treatment by Dr. 
Crotwell for his toes or back.  On VA examination in August 
1999, the veteran reported that his right fourth toe tended 
to curl under the third toe.  He reported that he had learned 
to straighten his toes while walking to prevent walking on 
the tip of his fourth toe.  X-rays of the right foot taken in 
August 1999 showed an old healed fracture of the calcaneus, 
with the remaining bony structures appearing normal.  The 
examining physician found that there was perhaps a very 
slight overlap of the third toe over the medial tip of the 
fourth toe, but the examiner found that the overlap was of 
minimal significance.  The examiner noted that the toes were 
otherwise unremarkable on examination.

The physician who examined the veteran in 1999 noted a 
possible slight overlap of two toes, but no significant 
disorder or disability.  The evidence regarding the toes on 
the veteran's right foot does not include any medical 
diagnosis of a disability affecting the fourth and fifth 
toes.  In the absence of competent, medical evidence of a 
current disability, a claim for service connection is not 
well grounded.  See Caluza, supra, at 506.  The Board finds, 
therefore, that the veteran's claim for service connection 
for disability of the right fourth and fifth toes is not a 
well grounded claim.  That claim is denied.

Back

The veteran contends that he has a back disability that is 
attributable to injuries during service.  In his March 1996 
Travel Board hearing, the veteran reported that he first 
injured his back in 1988, during a two-week National Guard 
summer camp.  The veteran reported that he was loading a 100-
pound chain when his back cramped up, and he could not move.  
He reported that after that the pain from that injury 
resolved, he did not continue to have back problems except 
for occasional difficulty lifting things.  He reported that 
during his service in 1990 to 1992, he received treatment for 
his right heel injury, and not for any back problem.  He 
indicated that after that service, he saw a private doctor, 
Dr. Crotwell, for problems with his heel, toes, and back.

Medical records from the veteran's National Guard service 
reflect that he was seen in August 1988 for severe low back 
pain after lifting and loading chains that weighed 
approximately 100 pounds.  The examiner's impression was 
acute lumbosacral strain.  On follow-up a week later, the 
veteran reported that he still had low back pain, although 
the pain had subsided somewhat.  The veteran's service 
medical records from 1990 to 1992 do not indicate that he 
complained of back pain following the injury to his right 
heel.  A January 1991 report of treatment of the veteran for 
his heel injury indicated that the veteran denied any loss of 
consciousness, or any trauma to the back, neck, head, or 
extremities.  In an October 1991 medical history report, the 
veteran checked "no" for "recurrent back pain."

As noted above, pursuant to an April 1999 Board remand, the 
RO asked the veteran to sign a release so that VA could 
request Dr. Crotwell's records of treatment of the veteran.  
The veteran has not returned a signed release, nor has he 
submitted any records of treatment of his back by Dr. 
Crotwell.

On VA examination in August 1999, the veteran reported that 
he had recurrent back pain, aggravated by lifting.  He did 
not complain of back pain radiating into the extremities.  
The examiner noted no spasm or tenderness of the back.  The 
range of motion of the lumbar spine was to 80 degrees of 
flexion, 25 degrees of extension, and 30 degrees of lateral 
bending to each side.  There was no pain on motion.  Straight 
leg raising was negative.  X-rays of the lumbar spine were 
normal, with well maintained and well aligned vertebrae and 
disc spaces, no spondylolysis, and no evidence of acute 
trauma.  The examiner concluded that the medical records had 
shown a history of a back strain, and that the veteran had 
reported a history of recurrent low back pain, but that the 
evidence did not indicate that the veteran had a chronic back 
problem.  The examiner commented:


I think it is a possibility that he has 
low back strain which could possibly be 
related to his old lifting injury, 
however, I am unable to say that this 
reaches the level of reasonable medical 
certainty as there is [a] [l]ack of 
medical documentation of chronic back 
problems.

As the physician who examined the veteran in 1999 stated that 
it was possible that the veteran had low back strain that was 
related to an injury during service (the period of active 
duty for training in 1988), the Board finds that the 
veteran's claim for service connection for a back disorder is 
a well grounded claim.  With regard to VA's duty to assist 
the veteran in the development of his claim, the veteran did 
not respond to the RO's request that he submit a release to 
allow the RO to request Dr. Crotwell's records, or that he 
obtain and submit Dr. Crotwell's records.  The Board finds 
that VA has satisfied its statutory obligation to assist the 
veteran, as further development of relevant facts depends on 
cooperation by the veteran.

There is evidence that the veteran had a lumbosacral strain 
in 1988, but evidence of continuity of back problems after 
the 1988 injury is lacking.  There is inadequate evidence 
that the veteran currently has a chronic back disorder.  
Overall, the preponderance of the evidence is against the 
claim for service connection for a back disability.  The 
claim is denied.


ORDER

A well grounded claim for service connection for disability 
of the right fourth and fifth toes not having been submitted, 
the claim is denied.


Entitlement to service connection for a back disability is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

